Exhibit 10.01

 



 

 

FIRST ADDENDUM TO THE SHARE PURCHASE AND SALE AGREEMENT

 

 

 

of

 

 

 

SMA INDÚSTRIA QUÍMICA LTDA.

 

 

 

entered into by and among,

 

 

 

on one side,

 

 

 

SÃO MARTINHO S.A.

 

 

 

as Seller and,

 

 

 

on the other side,

 

 

 

AMYRIS BRASIL LTDA.

 

 

 

as Purchaser

 

 

 

and, as intervening consenting party,

 

 

 

SMA INDÚSTRIA QUÍMICA LTDA.

 

 

 

And

 

 

 

AMYRIS INC.

 

 

 

 

Dated September 1st, 2016.


 

FIRST ADDENDUM TO THE SHARE PURCHASE AND SALE AGREEMENT

 

By this instrument,

 

In the one side, as a seller:

 

1. SÃO MARTINHO S.A., Brazilian corporation, headquartered at Fazenda São
Martinho, in the City of Pradópolis, State of São Paulo, enrolled with the
Brazilian Taxpayer's Registry ("CNPJ/MF") under no 51.466.860/0001-56, herein
represented in accordance with its By-laws (hereinafter referred to as
"Seller");

 

In the other side, as purchaser:

 

2. AMYRIS BRASIL LTDA., Brazilian limited company, headquartered at Rua James
Clerk Maxwell, 315, Techno Park, in the City of Campinas, State of São Paulo,
Brazil, enrolled with CNPJ/MF under no 09.397.224/0001-20, herein represented in
accordancy with its By-laws (hereinafter referred to as "Purchaser");

 

(Seller and Purchaser jointly referred to as "Parties" and, individually and
generally referred to as "Party")

 

And, as intervening consenting party:

 

3. SMA INDÚSTRIA QUÍMICA LTDA., a Brazilian limited liability company,
headquartered at Fazenda São Martinho, s/n, in the City of Pradópolis, State of
São Paulo, enrolled with CNPJ/MF under no 12.065.083/0001-86, herein represented
in accordance with its By-Laws ("Company").

 

4. AMYRIS INC., a company duly organized and existing in accordance with the
laws of the State of Delaware, United States of America, with its principal
place of business at 5885 Hollis Street, Suite 100, Emeryville, State of
California, herein represented in accordance with its By-Laws (hereinafter
referred to as "ABI").

 

Whereas:

 

I. the parties signed on August 31 date of 2015, the sale and purchase agreement
("Agreement") in which the Seller sold and transferred to the Purchaser the
shares it held in the SMA INDÚSTRIA QUÍMICA LTDA.;

 

II. in the said contract among other obligations were established (i) deadlines
to transfer of Purchaser's property assets located in the area of the Seller;
(ii) as well as a rental contract for said area and through the same term of the
transfer of those assets;

 

III. the parties have established a new deadline of 16 (sixteen) months to
transfer the Purchaser's assets, which shall start on September, 1st of 2016.

 

The parties agree by mutual consent and in accordance with the legislation in
force to establish this First Addendum to the Agreement of Sale and Purchase
("Addendum"), in accordance with the following terms and conditions:

 

1. The parties agree a new deadline specified in the II Agreement", section 6,
clauses "6.1" and "6.2" as follow:


 



"6.1. transfer of assets. The Purchaser and ABI hereby undertake to transfer the
assets located in the property to another location until December 31, 2017. The
Purchaser, have already provided to Seller a schedule for the transfer of the
assets, evidencing measures to adapt the transfer of the assets which will be
concluded during said period. If the Purchaser and ABI fail to comply with their
obligation set forth in the section 6.1, the Purchaser and the Company shall be
subject to a penalty of R$1,500.00 (one thousand and five hundred reais) per
day, without prejudice to the rental amount owed by the Company to the Seller
and to any other measure that may be taken by Seller to guarantee the compliance
by Purchaser and ABI of their obligation set forth herein.

 

…

 

6.2. Rental Agreement. The Parties, the Company and ABI expressly acknowledge
that the lease provided for in the Rental Agreement, as amended, was agreed by
the Parties, the Company and ABI in light of the JV and the Parties agreed to
amend the term of the rental until December 31,2017 in order to allow the
Company to transfer its Assets to other location. In this regard, the Parties
hereby declare and agree that the lease contained in the Rental Agreement, as
amended, will under no circumstances be subject to any renewal rights.”

 

2. All the remaining provisions of the "Agreement" that were not expressly
amended or rectified hereby should remain valid and in force, being this
Addendum an inseparable part of the Agreement.

 

 

In WITNESS WHEREOF, the Parties hereto have executed this Addendum as of the
date first above written.

 

 

 

[Intentionally left blank]

 

 




 

(Signature page of the First Addendum To The Share Purchase And Sale Agreement
entered on September 01st, 2016 by and between São Martinho S.A., Amyris Brazil
Ltda., Amyris Inc. and SMA Industria Química LTDA.)

 

Seller:

 

SÃO MARTINHO S.A.

 

 

  /s/ ILLEGIBLE /s/ ILLEGIBLE  

 

 

Purchaser:

 

AMYRIS BRASIL LTDA.

 

 

  /s/ Eduardo Loosli /s/ Erica Baumgartner     Eduardo Erica B  

 

 

Intervening Consenting Parties:

 

AMYRIS INC.

 

 

  /s/ John Melo            

 

 

SMA INDÚSTRIA QUÍMICA LTDA.

 

 

  /s/ Eduardo Loosli /s/ Erica Baumgartner     Eduardo Erica B  



 

 

Witness:

 

 



--------------------------------------------------------------------------------

